Citation Nr: 1422162	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  10-36 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim seeking entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for ankle disability.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to February 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


REMAND

The Veteran was afforded a videoconference hearing in July 2012 before the undersigned.  Unfortunately, a transcript of the hearing could not be produced.  The Veteran was sent a letter in April 2014 informing him of this and his options for another Board hearing..  The Veteran responded in April 2014 that he desired a new hearing before a Veterans Law Judge at the local regional office.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Board hearing at the RO in accordance with the docket number of his appeal.  
					
No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



